Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2
TO
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 2 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”) is
dated as of June 8, 2016, but effective of June 1, 2016 (the “Amendment
Effective Date”), by and among:

 

(a)                                 KapStone Receivables, LLC, a Delaware
limited liability company (the “Seller”),

 

(b)                                 KapStone Paper and Packaging Corporation, a
Delaware corporation (“KapStone Paper”), as initial Servicer (the “Servicer”),

 

(c)                                  Wells Fargo Bank, N.A. (“Wells” or a
“Purchaser”),

 

(d)                                 PNC Bank, National Association (“PNC” or a
“Purchaser”),

 

(e)                                  Sumitomo Mitsui Banking Corporation (“SMBC”
or a “Purchaser”), New York Branch,

 

(f)                                   Coöperatieve Rabobank, U.A. (“Rabobank” or
a “Purchaser”), New York Branch, and

 

(g)                                  Wells Fargo Bank, N.A., in its capacity as
administrative agent for the Purchasers (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”).

 

Capitalized terms used, but not defined, herein shall have the meanings given to
such terms in the Purchase Agreement defined below.

 

W I T N E S S E T H:

 

WHEREAS, the Seller, the Servicer, the Purchasers and the Administrative Agent
have entered into that certain Receivables Purchase Agreement dated as of
September 26, 2014 (as amended, modified or restated from time to time, the
“Purchase Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Purchase Agreement as
hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1.                            Amendments to the Purchase Agreement.  
Effective as of the Amendment Effective Date, the Purchase Agreement is hereby
amended as follows:

 

(a)                                 Any reference in the Purchase Agreement to
“Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (Rabobank Nederland)” is
hereby replaced with “Coöperatieve Rabobank, U.A.”

 

(b)                                 Sections 3.1(v) of the Purchase Agreement
are hereby amended and restated in its entirety to read as follows:

 

(v) OFAC; Anti-Corruption and Sanctions Laws.  Seller is not, nor, to the
knowledge of Seller, is any director, officer, employee or controlled affiliate
of Seller, a Sanctioned Person.  Seller is in material compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and has
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.

 

(c)                                  Section 3.2(k) of the Purchase Agreement is
hereby amended and restated in its entirety to read as follows:

 

(k) OFAC; Anti-Corruption and Sanctions Laws.  Servicer is not, nor is any of
its Subsidiaries, nor, to the knowledge of Servicer or its Subsidiaries, is any
director, officer, employee or controlled affiliate thereof, a Sanctioned
Person.  Servicer and its Subsidiaries are in material compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions and have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.

 

(d)                                 Section 5.1(a)(iv) of the Purchase Agreement
is hereby amended and restated in its entirety to read as follows:

 

(iv) Other Information.  Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the financial
condition, operations or business of such Seller Party as the Administrative
Agent or any Purchaser may from time to time reasonably request in order to
protect the interests of the Administrative Agent and the Purchasers under or as
contemplated by this Agreement, including any information available to the
Seller as any Purchaser may reasonably request in order to assist such Purchaser
in complying with its obligations under the European Union Capital Requirements
Directive.

 

(e)                                  Section 5.2(h) is hereby amended and
restated in its entirety to read as follows:

 

--------------------------------------------------------------------------------


 

(h)                                 Use of Proceeds.  Seller will not use the
proceeds of any Purchase hereunder, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying”
any Margin Stock.  Seller will not, and will not permit any of its directors,
officers, employees and agents to, use the proceeds of any Purchase of
Receivables hereunder for the purpose of (A) offering, paying, promising to pay,
or authorizing of the payment or giving of money, or anything else of value, to
any Person in violation of any of the laws referenced in Section 3.2(k), or
(B) funding, financing or facilitating any activities, business or transaction
of or with any Sanctioned Person, or in any Sanctioned Country, in violation of
any of the laws referenced in Section 3.2(k).

 

(f)                                   Exhibit I to the Purchase Agreement is
hereby amended to add the following defined terms in their appropriate
alphabetical order:

 

“European Union Capital Requirements Directive” means Articles 404-410 of the
Capital Requirements Regulation No. 575/2013 of the European Parliament and of
the Council of 26 June 2013, as the same may be amended or re-enacted from time
to time, and any related guidelines and regulatory technical standards or
implementing technical standards published by the European Banking Authority and
adopted by the European Commission.  References herein to the European Union
Capital Requirements Directive or to any Article or other provision thereof
shall include (i) any corresponding law or rule in effect in any country in the
European Economic Area and applicable (directly or indirectly) to Rabobank (and,
for the avoidance of doubt, references thereto shall also include any related
directive given by an applicable Governmental Authority to Rabobank or any of
its Affiliates in relation to any investments or exposures to risk in connection
with the transactions contemplated by the Transaction Documents),  and (ii) any
amendments to the foregoing and any order, instrument or regulation made or
issued under the European Union Capital Requirements Directive or any of the
foregoing.

 

“U.S. Dollar” or “$” means lawful currency of the United States of America.

 

(g)                                  Clause (e) of the definition of “Eligible
Receivable” set forth in Exhibit I to the Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

 

(e)                                  which is denominated in U.S. Dollars and is
payable to a Lock-Box or Collection Account located in the United States;

 

(h)                                 In Exhibit I to the Purchase Agreement of
the defined terms listed below are hereby amended and restated in their entirety
to read as follows:

 

“Business Day” means any day on which: (a) banks are not authorized or required
to close in New York, New York, Atlanta, Georgia, Pittsburgh, Pennsylvania, or
in any location where a Collection Account is maintained and (b) if the term
“Business Day” is utilized in connection with the Eurodollar Rate

 

--------------------------------------------------------------------------------


 

or the LIBOR Market Index Rate, dealings are carried out in the London interbank
market.

 

“Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor (other than an
Other Foreign Obligor) and its Affiliates (if any), the applicable concentration
limit shall be determined as follows for such other Obligors who have short term
unsecured debt ratings currently assigned to them by S&P and Moody’s (or in the
absence thereof, the equivalent long term unsecured senior debt ratings), the
applicable concentration limit shall be determined according to the following
table:

 

S&P Rating

 

Moody’s Rating

 

Allowable % of Eligible
Receivables

 

A-1+

 

P-1

 

12.00%

 

A-1

 

P-1

 

10.00%

 

A-2

 

P-2

 

8.00%

 

A-3

 

P-3

 

4.00%

 

Below A-3 or Not Rated by either S&P or Moody’s

 

Below P-3 or Not Rated by either S&P or Moody’s

 

4.00%

 

 

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is a Non-Rated Obligor,
the applicable Concentration Limit shall be the one set forth in the last line
of the table above, and (iii) upon Seller’s request from time to time, the
Purchasers, in their sole discretion, may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may be cancelled by any Purchaser upon not less
than five (5) Business Days’ written notice to Seller and the Administrative
Agent.

 

“Facility Termination Date” means the earlier of (i) June 6, 2017, and (ii) the
Amortization Date.

 

“Fee Letter” means that certain Fee Letter dated as of June 7, 2016 by and among
Seller, the Administrative Agent, the Purchasers and SMBC Nikko Securities
America, Inc., as agent for SMBC, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time minus (i) the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit or Special Concentration Limit for
such Obligor, (ii) the aggregate amount by which the aggregate Outstanding
Balance of all Extended Term Receivables included as Eligible Receivables
exceeds ten percent (10.00%) of the aggregate Outstanding Balance of all

 

--------------------------------------------------------------------------------


 

Eligible Receivables, (iii) the aggregate amount by which the aggregate
Outstanding Balance of all Canadian Receivables included as Eligible Receivables
exceeds ten percent (10.00%) of the aggregate Outstanding Balance of all
Eligible Receivables, (iv) the aggregate amount by which the Outstanding Balance
of all Eligible Receivables of all Other Foreign Obligors in a particular
country exceeds two and one-half percent (2.50%) of the aggregate Outstanding
Balance of all Eligible Receivables, (v) the aggregate amount by which the
aggregate Outstanding Balance of all Other Foreign Receivables included as
Eligible Receivables exceeds six and one-half percent (6.50%) of the aggregate
Outstanding Balance of all Eligible Receivables, (vi) the Reserve for Cash
Discounts, and (vii) the Reserve for Customer Rebates.

 

SECTION 2.                            Effect of Amendment.  Except as
specifically amended hereby, the Purchase Agreement and all exhibits and
schedules attached thereto shall remain in full force and effect.  This
Amendment shall not constitute a novation of the Purchase Agreement, but shall
constitute an amendment to the Purchase Agreement and the exhibits attached
thereto to the extent set forth herein.

 

SECTION 3.                            Consent to Other Amendment.  By their
signature below, each of the Purchasers hereby consents to Amendment No. 2 to
Receivable Sale Agreement by and among by and among the Originators, the
Servicer and KapStone Receivables, LLC (the “Other Amendment”).

 

SECTION 4.                            Binding Effect.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns.

 

SECTION 5.                            Effectiveness. This Amendment shall become
effective on the Amendment Effective Date subject to the prior or
contemporaneous satisfaction of each of the following conditions precedent:

 

1.                                      The Administrative Agent shall have
received (a) executed counterparts of this Amendment, duly executed by the
parties hereto, (b) executed copies of the Other Amendment, duly executed by the
parties thereto, together with each of the other closing documents required
thereunder, (c) counterparts of a Fee Letter of even date herewith, duly
executed by each of the parties hereto, and (d) the information that would
otherwise be required to be set forth on Exhibit IV hereto.

 

2.                                      Each of the Purchasers (or its agent
identified in the Fee Letter) shall have received payment of its structuring fee
in immediately available funds.

 

3.                                      Each of the representations and
warranties contained in Article III of the Purchase Agreement shall be true and
correct in all material respects, it being understood that the foregoing
materiality qualifier shall not apply to any representation that itself contains
a materiality threshold.

 

4.                                      All conditions precedent to the
effectiveness of the Other Amendment shall have been satisfied.

 

SECTION 6.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New York
without regard to conflict of laws principles (other than section 5-1401 of the
New York General Obligations law).

 

--------------------------------------------------------------------------------


 

SECTION 7.                            Execution in Counterparts; Severability. 
This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original, and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.  In case any provision in or obligation under
this Amendment shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

<Signature pages follow>

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunder set their hands as of the date
first above written.

 

KAPSTONE RECEIVABLES, LLC, AS SELLER

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Treasurer

 

 

 

KAPSTONE PAPER AND PACKAGING CORPORATION, AS THE SERVICER

 

 

By:

/s/ Andrea K. Tarbox

 

Name:

Andrea K. Tarbox

 

Title:

Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A.,

AS ADMINISTRATIVE AGENT AND A PURCHASER

 

 

By:

/s/ Michael J. Landry

 

Name:

Michael J. Landry

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

AS A PURCHASER

 

 

By:

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH,

AS A PURCHASER

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH, AS A PURCHASER

 

 

By:

/s/ Christopher Lew

 

Name:

Christopher Lew

 

Title:

Executive Director

 

 

 

By:

/s/ David Braakenburg

 

Name:

David Braakenburg

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------